[Cite as In re D.C., 2021-Ohio-2735.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 IN THE MATTER OF: D.C.                         JUDGES:
                                                Hon. William B. Hoffman, P.J.
                                                Hon. Patricia A. Delaney, J.
                                                Hon. Earle E. Wise, Jr., J.

                                                Case No. 2021CA00047


                                                OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Family Court Division,
                                                Case No. 2021JCV00073


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        August 9, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Mother Defendant-Appellant

 BRANDON J. WALTENBAUGH                         BERNARD L. HUNT
 Stark County Department of Jobs and            2395 McGinty Road, N.W.
 Family Services                                North Canton, Ohio 44720
 402 2nd Street, S.E.
 Canton, Ohio 44702
Stark County, Case No. 2021CA00047                                                       2


Hoffman, P.J.
      {¶1}    Appellant Tasha Reeves (“Mother”) appeals the March 29, 2021 Judgment

Entry and Findings of Fact and Conclusions of Law entered by the Stark County Court of

Common Pleas, Family Court Division, which terminated her parental rights, privileges,

and responsibilities with respect to her minor child (“the Child”), and granted permanent

custody of the Child to appellee Stark County Department of Job and Family Services

(“SCDJFS”).

                          STATEMENT OF THE CASE AND FACTS

      {¶2}    On March 3, 2020, SCDJFS filed a Complaint, alleging the Child was

dependent and/or neglected. The Complaint requested permanent custody be awarded

to SCDJFS. SCDJFS filed the Complaint due to concerns relative to Mother's extensive

history with SCDJFS which included multiple court involvements resulting in Mother's

losing legal and permanent custody of her four other children and Mother's recent

involvement with children services in the state of Michigan regarding her ability to safely

parent the Child. The Complaint also noted the concerns which gave rise to the actions

involving Mother's four other children centered on Mother exposing the children to sexual

offenders, failing to protect the children from sexual abuse, deplorable home conditions,

Mother's mental health issues, and her faulty decision making. In addition, despite ten

years of involvement with SCDJFS, Mother had not improved her parenting skills and was

still struggling with the same chronic issues. Mother was unable to meet the Child's needs

and unable to maintain a sanitary and safe home environment.

      {¶3}    Prior to the filing of the instant Complaint, SCDJFS worked with Mother and

the Child on a non-court basis, which included Goodwill home based services. The

Goodwill parenting coach reported concerns with Mother's ability to maintain a
Stark County, Case No. 2021CA00047                                                       3


consistently clean home, failure to keep negative people out of the home, the keeping of

multiple animals in the home and not cleaning up animal feces which littered the floors

throughout the home, and leaving dangerous items such as lighters within the Child's

reach.

         {¶4}   Following a shelter care hearing, the trial court placed the Child in the

emergency temporary custody of SCDJFS. The trial court scheduled the matter for trial

on May 18, 2020. Upon Mother's request, the trial court continued the trial until May 28,

2020.

         {¶5}   The matter proceeded to trial as scheduled on May 28, 2020. Via Judgment

Entry filed May 28, 2020, the trial court found the Child to be dependent, terminated

Mother's parental rights, privileges, and responsibilities with respect to the Child, and

granted permanent custody of the Child to SCDJFS. The trial court issued a nunc pro

tunc entry on June 3, 2020, to correct typographical errors in the May 28, 2020 Judgment

Entry. Mother appealed the decision to this Court.

         {¶6}   We affirmed the trial court’s decision finding the Child was a dependent

child, but reversed the trial court’s granting of permanent custody. In re: D.C., 5th Dist.

Stark No. 2020CA00093, 2020-Ohio-5112. We found, because there was no evidence in

the record establishing Mother consented to the dispositional hearing being held

immediately after the adjudicatory hearing, the trial court failed to comply with Juv.R.

34(A). Id. at ¶24. We further found the “trial court's failure to bifurcate proceedings, as

required both by R.C. 2151.35(B)(1) and Juv.R. 34(A), constitute[d] reversible error.” Id.

         {¶7}   On January 22, 2021, following this Court’s remand, SCDJFS filed a motion

to dismiss without prejudice as the matter could not be completed within the statutory time
Stark County, Case No. 2021CA00047                                                     4


constraints. The trial court granted the motion on the same day. Also, on the same day,

SCDJFS refiled the complaint, again alleging the Child was a dependent and/or neglected

child, and requesting permanent custody be granted to the Agency. The trial court

conducted an emergency shelter care hearing and placed the Child in the emergency

temporary custody of SCDJFS.

      {¶8}   On March 29, 2021, the trial court conducted a hearing on SCJFS’s

complaint.

      {¶9}   Shawn Miller, the ongoing caseworker assigned to the family, testified

Mother had an extensive history with SCDJFS as well as children services in the state of

Michigan. Child protective services in Michigan began investigating Mother in 2017, due

to concerns Mother was exposing the Child to domestic violence and sexual offenders,

and Mother's home did not have hot water. The state of Michigan did not file a formal

complaint relative to the Child as Mother moved to Ohio. Miller noted SCDJFS was

granted permanent custody of Mother's two oldest children in 2010, and two other children

on February 27, 2020 (Case Nos. 2017JCV01236 and 2017JCV01237).

      {¶10} Miller indicated Mother routinely allowed sex offenders around her children.

SCDJFS had concerns regarding Mother’s drug abuse. Mother’s most recent case plan

required her to engage in substance abuse treatment, complete parenting classes, and

undergo mental health treatment.     Despite the services, SCJFS continued to have

concerns about Mother's ability to safely care for the Child. Mother’s home was in

deplorable condition and the odor of marijuana emanated from the residence. Mother

permitted an individual who had lost custody of her own children to babysit the Child.

Mother did not successfully complete parenting classes. Mother was unable to properly
Stark County, Case No. 2021CA00047                                                      5


supervise the Child during visits. When the Child was removed from Mother’s custody,

he was four years old and not yet toilet trained.

       {¶11} Kimberly Gabel, an SCDJFS caseworker, accompanied Miller on three

successful home visits. The home was in deplorable condition, filled with animal feces.

Gabel recalled a strong odor of marijuana coming from the Child's bedroom and an

unidentified man was laying on a mattress in the room. Gabel expressed her concerns

about the Child’s developmental delays and behavioral issues. Gabel indicated she is

also assigned to the newest SCDJFS case involving Mother’s newborn. The concerns in

both cases are the same.

       {¶12} Jennifer Fire, the Goodwill parenting program supervisor, testified Mother

was enrolled in the parenting skills training program and the home-based program. Fire

indicated Mother did not successfully complete the parenting skills training program. Fire

noted she observed “little to no improvement at all” in Mother’s parenting practices. Fire

stated Mother failed to properly supervise the Child during visits. On one occasion, the

Child was alone, running around the parking lot. Mother was re-enrolled in the home-

based program from July, 2020, to March, 2021. Fire observed similar concerns.

       {¶13} Dr. Aimee Thomas testified she conducted Mother’s parenting evaluation in

2010, and again in 2018. The 2018 evaluation was admitted into evidence. Dr. Thomas

stated Mother had prior involvement with SCJFS due to concerns with her exposing her

children to inappropriate individuals. Mother related a history of violent relationships.

Mother also had a history of unstable housing. Dr. Thomas found Mother met the criteria

for Major Depressive Disorder, Recurrent.           Mother also described symptoms of

depression, including low energy, lack of motivation, and depressed appetite. Mother
Stark County, Case No. 2021CA00047                                                        6


would have difficulty functioning for weeks at a time during the depressive episodes. Dr.

Thomas noted Mother did not want to be prescribed an anti-depressant because of a prior

negative reaction she had experienced with one. Mother did report a willingness to

participate in individual counseling.

       {¶14} Dr. Thomas recommended Mother engage in individual counseling and

psychiatric services, successfully complete Goodwill parenting classes, and demonstrate

an ability to financially provide for her family. Dr. Thomas indicated she would have

concerns about Mother’s ability to safely parent if Mother was unable to successfully

complete these recommendations.

       {¶15} The trial court found the Child to be dependent and all parties agreed to

proceed with the trial on the dispositional request of permanent custody to SCDJFS.

       {¶16} Shawn Miller again testified Mother had lost legal and permanent custody

of multiple children due to concerns regarding the home conditions and Mother allowing

inappropriate individual around the children. Mother’s previous case plans required her

to complete parenting classes, engage in individual therapy, and undergo anger

management treatment.       Miller also recommended Mother maintain sanitary home

conditions. Miller testified Mother failed to complete her case plan. Mother tested positive

for cocaine in 2019. Mother was unable to make any meaningful changes to her parenting

practices.

       {¶17} Kimberly Gabel again testified. Her testimony was similar to the testimony

she provided at the May 28, 2020 hearing. Gabel concluded, although Mother is trying

and she loves the Child, Mother is unable to make any meaningful changes.
Stark County, Case No. 2021CA00047                                                        7


       {¶18} Kelly Stuhldreher testified she has been Mother’s mental health counselor

since November, 2020. Mother is diagnosed with Major Depressive Disorder, Recurrent

(moderate), and anxious distress (moderate). Mother also had a personal history of

psychological trauma. Mother meets with a nurse practitioner, who is prescribing her

medication. Stuhldreher believed Mother was making progress, but acknowledged she

and Mother have not discussed parenting skills or practices.

       {¶19} Mother testified on her own behalf. Mother acknowledged she had recently

missed a number of drug screens.         Mother admitted she had lost both legal and

permanent custody of four other children.

       {¶20} Kimberly Gabel testified during the best interest portion of the hearing. The

Child sees a counselor and is prescribed medication. The Child is on an Individualized

Educational Plan (“IEP”) and was able to transition from a specialized school setting into

a regular classroom setting. When the Child was first placed in SCDJFS custody, he was

not toilet trained, but as of the date of the permanent custody hearing, the Child was using

the toilet. Gabel noted the Child still struggles with smearing feces on the wall. Gabel

explained the Child is processing the trauma he has experienced. According to Gabel,

the Child is “making huge strides and improvement.”

       {¶21} Currently, the Child is placed in a foster home with two of his siblings. He is

bonded with the foster family and his siblings. The foster parents have adopted the Child’s

siblings. Gabel noted there are no appropriate relatives to care for the Child.

       {¶22} Mary Lou Sekula, the guardian ad litem for the Child, offered a statement to

the court. Sekula stated she did not believe Mother was able to safely care for the Child.
Stark County, Case No. 2021CA00047                                                       8


The guardian noted the Child was doing well in his current placement and she believed

permanent custody was in the Child's best interest.

      {¶23} The trial court issued Findings of Fact and Conclusions of Law with on

March 29, 2021. Via Judgment Entries filed March 29, 2021, the trial court terminated

Mother's parental rights, privileges, and responsibilities and granted permanent custody

of the Child to SCDJFS.

      {¶24} It is from this judgment entry Mother appeals, assigning as error:



             THE TRIAL COURT ERRED IN ITS JUDGMENT ENTRY FINDING

      THAT THE MINOR CHILD SHOULD NOT BE PLACED WITH THE

      APPELLANT AT THE TIME OF THE TRIAL.



      {¶25} This case comes to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                                I

      {¶26} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries (Feb. 10, 1982), Stark App. No. CA5758. Accordingly, judgments supported by

some competent, credible evidence going to all the essential elements of the case will not

be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr. (1978), 54 Ohio St.2d 279.
Stark County, Case No. 2021CA00047                                                          9


        {¶27} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long term foster care.

        {¶28} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child's parents

within a reasonable time or should not be placed with the child's parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able

to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶29} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d)is present before proceeding to a determination regarding

the best interest of the child.

        {¶30} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not
Stark County, Case No. 2021CA00047                                                      10


be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

       {¶31} R.C. 2151.414(E) provides, in pertinent part:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child's

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

              (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be
Stark County, Case No. 2021CA00047                                                     11


      placed outside the child's home. In determining whether the parents have

      substantially remedied those conditions, the court shall consider parental

      utilization of medical, psychiatric, psychological, and other social and

      rehabilitative services and material resources that were made available to

      the parents for the purpose of changing parental conduct to allow them to

      resume and maintain parental duties.

             ***

             (11) The parent has had parental rights involuntarily terminated with

      respect to a sibling of the child pursuant to this section or section 2151.353

      or 2151.415 of the Revised Code, or under an existing or former law of this

      state, any other state, or the United States that is substantially equivalent

      to those sections, and the parent has failed to provide clear and convincing

      evidence to prove that, notwithstanding the prior termination, the parent can

      provide a legally secure permanent placement and adequate care for the

      health, welfare, and safety of the child.

             ***

             (16) Any other factor the court considers relevant.



      {¶32} We find the trial court's finding the Child could not and should not be placed

with Mother within a reasonable period of time is supported by the evidence. SCDJFS

has been involved with the family for over ten years. Despite years of case plan services,

Mother has been unable to adequately and safely care for the Child. Mother did not

successfully complete parenting classes, showing “little to no improvement at all.” Mother
Stark County, Case No. 2021CA00047                                                     12


could not properly supervise the Child during visits. The deplorable condition of Mother’s

home remained a concern. Mother repeatedly allowed sexual offenders to be in the

company of her children.

      {¶33} Moreover, pursuant to R.C. 2151.414(E)(11), the trial court was required to

find the Child could not and should not be placed with Mother within a reasonable time

because Mother (1) has had her parental rights involuntarily terminated with respect to

the Child's siblings, and (2) Mother failed to provide clear and convincing evidence to

prove, notwithstanding the prior termination, she could provide a legally secure

permanent placement and adequate care for the health, welfare, and safety of the Child.

      {¶34} Mother did not appeal the trial court’s finding permanent custody was in the

Child’s best interest. We have reviewed the record and find the trial court properly

considered and weighed the factors in R.C. 2151.414(D).         We find the trial court's

conclusion a grant of permanent custody to SCDJFS is in the best interest of the Child is

supported by competent and credible evidence.

      {¶35} Mother’s sole assignment of error is overruled.
Stark County, Case No. 2021CA00047                                            13


       {¶36} The judgment of the Stark County Court of Common Pleas, Family Court

Division, is affirmed.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur